Title: To Thomas Jefferson from Albert Gallatin, 29 January 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department January 29th 1806
                        
                        It has been a matter of complaint for a long while that John
                            Heard collector of Perth Amboy did not pay the public monies in his hands according to his instructions. As early as the 12th July
                            1803, he was notified that unless he  made payment, his conduct would be reported to the President. This seemed to have
                            produced some effect: and his payments during the year 1804 were more prompt and regular. But during the year 1805, the
                            balance in his hands has increased from about 800 dollars to 3446 dollars. He was particularly directed to pay the balance
                            in his hands on the 13th July, 5th Octer., and 1st Nover.  last, but
                            has altogether neglected it. In the last letter dated 28th Nover.
                            last, he had promised to settle up his accounts at the end of the year, and has failed. In the mean while one of his
                            sureties has become insolvent, and the other has written that he was not able to pay any considerable deficiency.
                        Under those circumstances it becomes my duty to submit the propriety
                            of an immediate removal from office. 
                  I have the honor to be with the highest respect Sir Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    